Citation Nr: 1716639	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 08-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected chondromalacia patella of the right and left knee disabilities, and/or as secondary to contaminated water at Camp Lejeune.

2. Whether a substantive appeal (VA Form 9) was timely filed as to an increased rating claims for chondromalacia patella of the right knee, status post surgeries; osteoarthritis of the right knee and for chondromalacia patella of the left knee, stemming from an April 2009 rating decision.

3. Whether a VA Form 9 was timely filed as to an increased rating claim for chronic sinusitis, stemming from a December 2009 rating decision. 

4. Entitlement to an effective date prior to March 9, 1992 for the grant of service connection for left orchiopexy with testalgia. 

5. Entitlement to an effective date prior to October 26, 2016 for the grant of service connection for allergic rhinitis associated with chronic sinusitis. 

6. Entitlement to an effective date prior to October 26, 2016 for the grant of service connection for headaches. 

7. Entitlement to service connection for an impaired immune disability, to include as secondary to contaminated water at Camp Lejeune. 

8. Entitlement to service connection for a liver disability, to include as secondary to contaminated water at Camp Lejeune. 

9. Entitlement to service connection for a kidney disability, to include as secondary to contaminated water at Camp Lejeune. 

10. Entitlement to a compensable rating for erectile dysfunction associated with right orchiectomy for testicular torsion. 

11. Entitlement to service connection for a chronic cough disability, to include as secondary to service-connected chronic sinusitis and/or allergic rhinitis.

12. Entitlement to a rating in excess of 20 percent for bilateral dry eye syndrome with associated conjunctivitis. 

13. Entitlement to service connection for bronchitis, to include as secondary to service-connected chronic sinusitis and/or allergic rhinitis. 

14. Entitlement to service connection for gastroesophageal reflux disease (GERD).

15. Entitlement to service connection for hemorrhoids.

16. Entitlement to service connection for irritable bowel syndrome (IBS).

17. Entitlement to service connection for diverticulitis.

18. Entitlement to service connection for a low back disability, to include as secondary to service-connected right and/or left knee disabilities, and/or calluses with mild bunion deformities of the right and left great toes.

19. Entitlement to a rating in excess of 10 percent for calluses with mild bunion deformity of the right great toe. 

20. Entitlement to a rating in excess of 10 percent for calluses with mild bunion deformity of the left great toe. 

21. Entitlement to a rating in excess of 10 percent for left orchiopexy with testalgia. 

22. Entitlement to a rating in excess of 10 percent for right orchiectomy for testicular torsion. 

23. Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right and/or left knee or foot disability. 

24. Entitlement to service connection for arthritis, to include as secondary to service-connected right and left knee, right wrist, and/or foot disability.

25. Entitlement to an initial rating in excess of 10 percent for status post fracture, right wrist, associated with chondromalacia patella, right knee, status post surgeries; osteoarthritis of the right knee. 

26. Entitlement to a rating in excess of 20 percent for chondromalacia patella, right knee, status post surgeries; osteoarthritis of the right knee.

27. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.  

28. Entitlement to service connection for a deviated septum.

29. Entitlement to service connection for hypertension. 

30. Entitlement to service connection for a Jones fracture, right foot/toes, claimed as heel pain and arch fracture. 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1985, and from December 1985 to February 1989. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions of the Department of Veterans Affairs (VA) at various Regional Offices (RO). Jurisdiction of the claims file is currently with the RO in Los Angeles, California. 

The Veteran ended his representation with one service organization and never granted another service organization (or attorney) the right to represent him before the Board. Therefore, the Veteran is not represented in this appeal.

The Veteran has requested various hearing throughout the appeals periods. Nevertheless, in a September 2016 statement the Veteran indicated that he was withdrawing all prior/pending Board hearing requests. The Board finds that any outstanding hearing requests pertaining to the Veteran have been withdrawn. 

The Board notes that it does not appear that the Veteran filed a substantive appeal with respect to his claims for service connection for an impaired immune disability, liver disability, or a kidney disability, to include as secondary to contaminated water at Camp Lejeune, or for increased rating claims for erectile dysfunction associated with right orchiectomy for testicular torsion, bilateral dry eye syndrome, calluses with mild bunion deformity of the right and left great toes, or for left orchiopexy with testalgia and for right orchiectomy for testicular torsion. However, although the Veteran did not file an appeal on these issues, as the RO has taken actions to indicate to the Veteran that these issues are on appeal (See VA Form 8s), and it took no steps to close the appeals, the requirement that there be a substantive appeal is deemed waived. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

Additionally, the Board notes that the earlier effective date claims for the grant of service connection for allergic rhinitis associated with chronic sinusitis and headaches, and claims for entitlement to service connection for a deviated septum, hypertension, and Jones fracture, right foot/toes, claimed as heel pain and arch fracture have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.   

The Board notes that although a May 2013 provisional rating decision addressed service connection claims for an impaired immune system, liver disability, kidney disability, chronic cough, dry eyes, bronchitis, GERD, IBS, and low back, this decision was not a final rating decision, and therefore his appeals stemming from a subsequent rating decision do not initially require that new and material evidence be provided prior to adjudicating the claims. 

The Board additionally notes that in an August 2016 rating decision, the RO granted service connection for scars, status post chondromalacia patella, right knee, and status post right orchiectomy. An evaluation of 10 percent was assigned, effective August 26, 2010. Additionally, service connection for an adjustment disorder with depressed mood was granted with an evaluation of 10 percent assigned from July 7, 2011. The Veteran subsequently filed an August 2016 notice of disagreement with the ratings and effective dates assigned. An April 2017 statement of the case was most recently issued. The Veteran has not yet completed an appeal of these decisions. Consequently, these appeals as to the effective dates and disability ratings assigned have not yet been certified to the Board. As such, these issues are not before the Board at this time. Upon certification, the appeal as to these issues will be addressed in a separate and forthcoming decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, earlier effective dates for the grant of service connection for allergic rhinitis and for the grant of service connection for headaches; entitlement to service connection for a kidney disability, chronic cough, bronchitis, low back disability, right ankle disorder, arthritis, deviated septum, hypertension and a Jones fracture, right foot/toes, claimed as heel pain and arch fracture; and entitlement to increased ratings for right and left foot disabilities (calluses with mild bunion deformity of the right/left great toes), right wrist disability, right knee disability, and left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2009 rating decision, the RO denied entitlement to increased ratings for the Veteran's service-connected right and left knee disabilities; the Veteran disagreed with this decision, and a statement of the case (SOC) was issued on September 8, 2011.

2. In a December 2009 rating decision, the RO granted service connection for chronic sinusitis and assigned an evaluation of 10 percent; the Veteran disagreed with this decision, and a SOC was issued on September 8, 2011.

3. The Veteran did not file a timely substantive appeal of the issues addressed in the September 2011 SOC. 

4. In a November 1998 Board decision, an earlier effective date of March 9, 1992 was granted for the award of service connection for left orchiopexy with testalgia; a March 1999 rating decision effectuated the grant. The Veteran did not appeal the effective date granted. 

5. In December 2009, the Veteran filed a freestanding claim for an earlier effective date for the grant of service connection for left orchiopexy with testalgia. 

6. The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

7. The Veteran's current fatty liver disability did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to contaminated drinking water at Camp Lejeune, and is not a result of his active military service, to include exposure to contaminated drinking water at Camp Lejeune; a diagnosis of an impaired immune disability has not been diagnosed at any period during the period on appeal. 

8. The Veteran does not have penile deformity.

9. Throughout the rating period on appeal, the Veteran's dry eye syndrome with associated conjunctivitis has been rated at the maximum schedular rating available for disorders of the lacrimal apparatus; a referral for an extraschedular evaluation is not warranted. 

10. GERD was not shown in service. The competent and credible evidence fails to establish an etiological relationship between the Veteran's GERD and his active service. 

11. Hemorrhoids were not shown in service. The competent and credible evidence fails to establish an etiological relationship between the Veteran's hemorrhoids and his active service. 

12. The preponderance of the evidence fails to demonstrate that IBS or diverticulitis is related to service, or the result of any incident therein. 

13. For the entire period on appeal, left orchiopexy with testalgia has manifested as scrotal pain, and has not resulted in renal dysfunction, or recurring urinary infection. His erectile dysfunction is already separately rated. 

14. Throughout the period on appeal, right orchiectomy for testicular torsion has been manifested by objective and/or subjective findings no greater than the removal of one testicle and pain. 


CONCLUSIONS OF LAW

1. A timely substantive appeal regarding the April 2009 rating decision and the September 2011 statement of the case (with respect to increased ratings for the Veteran's service-connected right and left knee disabilities) was not received, and that rating decision is final. 38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2016).

2. A timely substantive appeal regarding the December 2009 rating decision and the September 2011 statement of the case (with respect to an increased initial rating for the Veteran's service-connected chronic sinusitis) was not received, and that rating decision is final. 38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2016).

3. The November 1998 Board decision that assigned an effective date of March 9, 1992 for service connection for left orchiopexy with testalgia is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.160(d), 20.110 (2016).

4. The request for an effective date prior to March 9, 1992 for service connection for left orchiopexy with testalgia is precluded by law. 38 U.S.C.A. § 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5. The basic criteria for service connection for an impaired immune disability are not met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6. A liver disability was not incurred in or aggravated by service and may not be presumed related to service, to include as due to contaminated water at Camp Lejeune. 38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7. The criteria for a compensable initial rating for erectile dysfunction associated with right orchiectomy for testicular torsion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2016). 

8. The criteria for a rating in excess of 20 percent for bilateral dry eye syndrome with associated conjunctivitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.75, 4.79, DC 6025 (2016).

9. GERD was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

10. Hemorrhoids were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

11. IBS was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12. Diverticulitis was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for left orchiopexy with testalgia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.115a, 4.115b, DCs 7399-7525 (2016).

14. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for right orchiectomy for testicular torsion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.951, 4.115a, 4.115b, DCs 7599-7524 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has indicated no such records, and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions. The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

With respect to his claims regarding the timeliness of a substantive appeal (increased ratings for his knees, increased rating for chronic sinusitis), the issue of whether the substantive appeal was timely is one in which the law is dispositive. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances, the VCAA is not applicable. See Manning v. Principi, 16 Vet. App. 534, 542-43, and cases cited therein (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

While the VCAA is not applicable to this claim, the appellant is still entitled to certain general due process considerations. See 38 C.F.R. § 3.103. In this case, the Veteran was informed of the necessity of filing a timely substantive appeal (see letter accompanying the September 2011 SOC and attached VA Form 9 with instructions). Thus, there are no further duties to provide notice or assistance.

With respect to the Veteran's claim for an earlier effective date for the grant of service connection for left orchiopexy with testalgia, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary. See Mason v. Principi, 16 Vet. App. 129 (2002).

With respect to his service connection claims for an impaired immune disability, GERD, and hemorrhoids, the Board notes that VA examinations and medical opinions were not obtained. The Board finds that an additional remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current immune disability, GERD, or hemorrhoids related to service is the Veteran's own conclusory, generalized lay statements, which are unsupported by the medical evidence. Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the record as a whole, which provides highly probative evidence against these claims. Additionally, although medical opinions were obtained to determine whether the Veteran's hemorrhoids are related to his IBS or diverticulitis, the Board notes that the Veteran is not service-connected for IBS or diverticulitis. Therefore these medical opinions are of no probative value. Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions. See Waters, 601 F.3d 1274.

With respect to his service connection claim for a liver disability, the Veteran was afforded a VA medical opinion in June 2014. With respect to his service connection claims for IBS and diverticulitis, a June 2016 VA examination and opinion were provided. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA opinions adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file. The VA examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

With respect to his claim for an increased rating for erectile dysfunction, the Veteran was afforded VA examinations in December 2013 and June 2015. With respect to his increased rating claim for bilateral dry eye syndrome with associated conjunctivitis, the Veteran was afforded VA examinations in December 2013 and June 2015. With respect to his claim for an increased rating for left orchiopexy with testalgia and right orchiectomy for testicular torsion, the Veteran was afforded VA examinations in December 2013 and June 2015. 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's erectile dysfunction, bilateral dry eye syndrome with associated conjunctivitis, or left orchiopexy with testalgia and right orchiectomy for testicular torsion since the most recent VA examinations. The Board finds the above VA examinations to be thorough and adequate evidence upon which to base a decision with regard to the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Timeliness of Substantive Appeal for Increased Rating Claims for Knee Disabilities and Chronic Sinusitis

Appellate review is initiated by the filing of a notice of disagreement (NOD) and completed by the filing of a substantive appeal after a statement of the case (SOC) has been furnished. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201. The filing of a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information, is the final step the appellant needs to take to perfect an appeal. 38 C.F.R. § 20.202.

The substantive appeal must be filed within sixty days from the date that the RO mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

An April 2009 rating decision denied entitlement to increased ratings for the Veteran's service-connected chondromalacia patella of the right knee, status post surgeries; osteoarthritis of the right knee, and for his service-connected chondromalacia patella of the left knee. The Veteran was notified of this decision by a letter dated May 4, 2009. The Veteran filed a timely Notice of Disagreement (NOD) in July 2009. Additionally, a December 2009 rating decision granted service connection for chronic sinusitis, assigning an initial 10 percent disability evaluation. The Veteran filed a NOD in January 2010 as to the disability rating assigned. On September 8, 2011, the RO issued an SOC as to all three issues. 

The Veteran began inquiring about the status of his claim in December 2011. In a December 2012 letter, VA informed the Veteran that although he had inquired about his claims, those inquiries were not received within the time limit set by law for the filing of a substantive appeal. The RO informed him in that letter that a VA Form 9 had not been received as to the three issues in question and his appeals had been closed. In a December 2012 statement, the Veteran asserted that he never received the September 2011 statement of the case. 

The Board notes that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary. Ashley v. Derwinski, 2 Vet. App. 62 (1992). Notification for VA purposes is a written notice sent to the claimant's last address of record. See 38 C.F.R. § 3.1(q) (2016). There is no such clear evidence to rebut the presumption of notification in this case.

The Board acknowledges the Veteran's assertion that he did not receive the September 2011 SOC. However, such a claim is insufficient to rebut the presumption of regularity where there is no indication that a notice was returned as undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) (citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)). 

The evidence indicates that the September 2011 SOC was sent to the Veteran and was not returned as undeliverable. Notably, the December 2012 letter informing him that his appeal had been closed was sent to the same mailing address as the September 2011 SOC.

Further, although the Veteran contacted the RO in December 2011 inquiring about the status of his claims, his communication would have been at least a few weeks late even if it were considered to be correspondence in lieu of the substantive appeal, VA Form 9. The Board finds the December 2011 communication would be untimely even if construed to be a perfection of an appeal to the September 2011 SOC. Thus, the Board finds that the Veteran's substantive appeals as to the issues of entitlement to increased ratings for right and left knee disabilities and for sinusitis were not timely filed.

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely. Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal. The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to the Veteran that such issues remain on appeal from the April 2009 and December 2009 rating decisions. Further, the Board notes that the RO took affirmative steps to close the appeals. Thus, the requirement that there be a substantive appeal is not waived. The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to these issues.

Further, the evidence does not rebut the presumption of regularity that the September 2011 SOC was sent to, and received by, the Veteran. The Board finds that the Veteran received the SOC and he did not perfect a timely appeal. Therefore, the RO's action to cancel the appeals of entitlement to increased ratings for his knee disabilities and chronic sinusitis was warranted. As such, the claims are denied.

As will be noted in more detail below, the Veteran has perfected more recent appeals as to increased ratings for his service-connected knee disabilities, which stem from November 2015 and January 2016 rating decisions. 

III. Earlier Effective Date- Service Connection for Left Orchiopexy with Testalgia

A May 1994 rating decision granted service connection for left orchiopexy with testalgia. The Veteran appealed the effective date assigned. In a November 1998 Board decision, the Veteran was granted an earlier effective date of March 9, 1992 for the award of service connection for left orchiopexy with testalgia. This grant was effectuated in a March 1999 rating decision. Apparently, the correct effective date was not properly entered, and the Veteran's correct effective date of March 9, 1992 was not processed due to computer coding errors. Nevertheless, the correct effective date of March 9, 1992 was corrected by a January 2002 rating decision. The Veteran did not appeal the November 1998 Board decision, and it became final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.160(d), 20.110 (2016).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2016).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion. 38 C.F.R. §§ 20.1100(b), 20.1400 (2016). When a freestanding claim for an earlier effective date is raised, the Court has held that an appeal of the claim should be dismissed. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

In December 2009, the Veteran requested an earlier effective date for service connection for left orchiopexy with testalgia. The Board notes that the final November 1998 Board decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision. 38 U.S.C.A. §§ 5109A, 7104; Rudd, 20 Vet. App. at 296. In this case, a motion for CUE has not been filed with the Board, and accordingly is not before the Board. Furthermore, the Veteran has not provided or submitted any evidence which could be construed as such. Consequently, the Board concludes that the attempt to overcome the finality of the November 1998 Board decision by raising a freestanding claim for entitlement to an earlier effective date must fail. See Rudd, supra.

IV. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Additionally, effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. For purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems. 38 C.F.R. § 3.307(a)(7). Service personnel records confirm that the Veteran served at Camp Lejeune during this time frame. 

Impaired Immune Disability

Service treatment records do not reflect treatment for an impaired immune disability. 

More importantly, a detailed review of the post-service evidence fails to reveal an impaired immune disability at any time during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Significantly, treatment records in the Veteran's file fail to reflect a diagnosis of an impaired immune disability. 

While the Board has considered the Veteran's vague complaints of impaired immune symptomatology, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. VA needs to identify a 'disability', not symptoms of a disability, or treatment. A claim for service connection requires a finding of current disability that is related to an injury or disease in service. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, service connection cannot be granted for symptoms of a disability, standing alone. The service treatment records and post-service treatment records, overall, provide highly probative evidence against this claim. 

Consideration has been given to the statements from the Veteran that he suffers from an impaired immune disability, due to his active service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of an impaired immune disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Immune disabilities are not the types of conditions that are readily amenable to mere lay diagnosis, as the evidence shows that testing and examinations are needed to properly assess and diagnose an immune disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, while he is competent to report certain symptoms, there is no indication that the Veteran is competent to diagnose an impaired immune disability. He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating immune disorders. See King v. Shinseki, 700 F.3d 1339, 1345  (Fed.Cir.2012). Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to diagnose any impaired immune disability are not competent medical evidence. 

The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131. Hence, where the evidence does not support findings of a current impaired immune disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Liver Disability

The Veteran asserts that he has liver disability is related to service, to include confirmed exposure to contaminated water at Camp Lejeune. 

As noted above, if a veteran served on Camp Lejeune during the time frame specified, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(f) (2016). 

Under 38 C.F.R. § 3.309(f), diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected if the Veteran served at Camp Lejeune during the specified time frame. However, the Veteran's diagnosed fatty liver disability is not a disease included under 38 C.F.R. § 3.309(f). The records do not confirm he has been diagnosed with liver cancer. Thus, service connection for a liver disability on a presumptive basis is not warranted.
 
The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for his fatty liver. 

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to his liver. The Veteran's personnel records confirm service at Camp Lejeune, so exposure to contaminated drinking water is conceded. 

Next, and more importantly, post-service evidence does not reflect complaints of liver disability for many years following separation from service. Such tends to negate a finding for service connection based on direct service incurrence. The Board has also considered the Veteran's statements regarding continuity of symptoms since service. However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). As the Veteran's fatty liver is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. However, here the evidence does not indicate that the liver disability the Veteran has today is connected to service. Again, the service and post-service evidence provide particularly negative evidence against this claim. 

A VA subject matter expert opinion on contaminated water at Camp Lejeune was obtained in June 2014. The VA examiner noted that the Veteran has not been identified as having fatty liver. Nevertheless, he noted that even if the Veteran had been diagnosed with fatty liver it would be less likely than not that the condition was caused by or the result of the Veteran's exposure to Camp Lejeune contaminated water. The examiner noted that fatty liver disease is clearly recognized as a primary direct consequence of obesity and alcohol consumption. He noted that there was abundant documentation in reviewing the Veteran's medical records that he has had an obesity problem for many years. The examiner also noted that the Veteran's multiple laboratory values reflect normal ALT, AST and alkaline phosphatase levels since at least 2005. The examiner noted that most of the published studies of solvent exposures and liver disease look at occupational exposure, which is much higher among workers as compared to the estimated residential exposures of service members who were stationed at Camp Lejeune. 

The examiner concluded that since the studies that have looked at the question have failed to find an increased risk of liver disease in the low and medium work place exposure categories, it stands to reason that there is no increased risk of fatty liver following exposure to an even lower level of solvent exposure, such as existed at Camp Lejeune. Given these facts, the examiner concluded that it is much less likely than not that if this Veteran were diagnosed with fatty liver that it would be due to exposure to CLCW. It is much more likely to be due to his long history of obesity. Several journal articles were cited. 

In light of the Veteran's service at Camp Lejeune, the Board has carefully considered this issue. However, the Board finds that the June 2014 opinion is adequate, because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has a liver disability related to his active service, to include exposure to contaminated water, as a lay person he is not competent to relate any current diagnosis of a fatty liver to his active service, as that is outside the common knowledge of a lay person and would require medical expertise. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, his medical opinion is outweighed by the medical opinion of the June 2014 VA examiner. 

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a liver disability, to include as due to contaminated water at Camp Lejeune. Therefore, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD and Hemorrhoids

The Veteran asserts that he has GERD and hemorrhoids related to service. 

As an initial matter, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to GERD or hemorrhoids. Next, and more importantly, post-service evidence does not reflect complaints of problems associated with GERD until 1995. The Veteran has subsequently been diagnosed with GERD. With respect to his claim for hemorrhoids, a January 2012 private treating physician noted that the Veteran had been treated for hemorrhoids starting in April 1991. Such tends to negate a finding for service connection based on direct service incurrence. The evidence clearly shows that the Veteran's GERD and hemorrhoids did not develop until several years following separation from service. 

The Board has also considered the Veteran's statements regarding continuity of symptoms since service. However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). As the Veteran's GERD and hemorrhoids are not listed under § 3.309(a), continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. 

The service and post-service evidence provide particularly negative evidence against these claims. The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his GERD or the Veteran's service and his hemorrhoids. Although the Board recognizes that a Veteran is competent to report stomach pains and rectal bleeding, the evidence in this case clearly demonstrates that his GERD and hemorrhoids developed several years following separation from service. There is nothing in the record to support that his GERD and hemorrhoids began in or are otherwise in any way related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for GERD and hemorrhoids, and there is no doubt to be otherwise resolved. As such, the appeal is denied.

IBS and Diverticulitis

The Veteran claims he suffers from IBS and diverticulitis related to service. Service treatment records reflect complaints of intestinal problems in service.  Post-service treatment records reflect a likely diagnosis of IBS around 1995, although it should be noted this diagnosis was not definitive at that time. A January 2012 statement from a private treating physician asserted that the Veteran began experiencing issues related to IBS and diverticulitis around July 1990 (over one year following separation from service).

The Board has also considered the Veteran's statements regarding continuity of symptoms since service. However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). As the Veteran's IBS and diverticulitis are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Additionally, there is no medical evidence to link these disorders to the Veteran's periods of active duty. 

A June 2016 VA examination was completed. The VA examiner noted that the Veteran's history is consistent with self-limited diarrhea, infectious in nature. She noted that his history does not suggest a diagnosis of irritable bowel syndrome. The VA examiner additionally indicated that the Veteran had diverticulosis, not diverticulitis, asymptomatic, diagnosed with colonoscopy. However, she did acknowledge that records in the claims file reflected a diagnosis of irritable bowel syndrome. She acknowledged the January 2012 statement from the Veteran's private treating physician diagnosing irritable bowel syndrome and diverticulitis since 1991. The examiner opined that the Veteran's IBS and diverticulitis were less likely than not incurred in or caused by service. The VA examiner noted that service treatment records document a bout of intestinal symptoms in 1984. She noted no other notations regarding any intestinal condition during the Veteran's service. She stated that is not uncommon for most people to experience a bout of intestinal symptoms; however, she noted no link between what he had in service and his current complaints. The VA examiner specifically considered the January 2012 private physician's letter in her determination. 

In particular, the examiner stated that the Veteran's medical record since 2002 is negative for any pattern of symptoms suggesting IBS. The examiner noted a VA outpatient record that contained a May 2016 emergency department evaluation with history indicating left lower quadrant pain and straining to have a bowel movement with history of diverticulitis. She concluded, however, that his service treatment records and the May 2016 evaluation for abdominal pain, even when considered together, did not establish a link between a single bout of abdominal pain during his active service and his subsequent diagnosis of diverticulitis, by history.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his IBS or diverticulitis. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his IBS and diverticulitis, fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). In any event, the probative value of the Veteran's contentions is outweighed by the June 2016 VA opinion. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed IBS and diverticulitis are related to his period of active duty in any way. The record establishes that, several years following separation, the Veteran was initially diagnosed with IBS and diverticulitis. Moreover, the most probative medical evidence of record has demonstrated that the Veteran's IBS and diverticulitis are less likely than not related to service. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claims, and as such they must be denied.

V. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Erectile Dysfunction

The Veteran was granted service connection for erectile dysfunction as secondary to his service-connected disability of right orchiectomy for testicular torsion in a September 2014 rating decision. A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522. There is no diagnostic code which deals with erectile dysfunction exclusively. Diagnostic Code 7522 concerns penis deformity, with loss of erectile power.

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power. No other disability rating is provided. See 38 C.F.R. § 4.115b, Diagnostic Code 7522. In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent rating, a zero percent (noncompensable) rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31 (2016).

The Veteran is seeking a compensable initial rating for his service-connected erectile dysfunction. The Board observes that, during the pendency of this appeal, the Veteran was granted special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ.

In order for a compensable rating to be assigned under Diagnostic Code 7522, deformity of the penis must be demonstrated. A physical examination during a December 2013 VA male reproductive system conditions examination revealed no deformity of the penis. See VA examination located in Virtual VA. The Veteran underwent an additional VA examination of the male reproductive system in June 2015. Once again the VA examiner noted no deformity of the Veteran's penis. It is noted that the Veteran is separately service-connected for a right orchiectomy for testicular torsion and a left orchiopexy with testalgia. The evidence does not show, and the Veteran does not otherwise assert, that he experiences a penile deformity.

For the reasons stated above, the preponderance of the evidence is against a compensable initial rating for the Veteran's erectile dysfunction. 

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2016). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence resents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate. The Veteran's service-connected erectile dysfunction is evaluated analogously pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, and separately as loss of use of creative organ with respect to special monthly compensation.

The Veteran's service-connected erectile dysfunction is manifested by loss of power, but not penile deformity. The Veteran has not asserted, and the evidence of record does not otherwise support finding, that his erectile dysfunction is manifested by symptoms other than loss of power. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds are that manifestations of the Veteran's service-connected erectile dysfunction contemplated by the disability picture represented by a noncompensable rating, with consideration of special monthly compensation for loss of use of a creative organ. Compensable ratings are provided for certain manifestations of erectile dysfunction, but the evidence demonstrates that those manifestations are not present here. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required. See 38 C.F.R. § 4.115(b), Diagnostic Code 7522; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a compensable initial rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-6.

Bilateral Dry Eye Syndrome with Associated Conjunctivitis

The Veteran was awarded service connection for bilateral dry eye syndrome with associated conjunctivitis and assigned an initial disability rating of 20 percent, based on a bilateral disorder of the lacrimal apparatus, in a September 2014 rating decision. 

The Veteran's bilateral eye disability is rated under 38 C.F.R. § 4.79, DC 6025. Under DC 6025 for disorders of the lacrimal apparatus, a 20 percent evaluation is warranted for bilateral disorders of the lacrimal apparatus. The assigned 20 percent disability rating in effect for the Veteran's bilateral eye disability, during the entire period on appeal, is the maximum schedular rating available under DC 6025. Accordingly, a schedular disability rating higher than 20 percent for his bilateral dry eye syndrome with associated conjunctivitis is not available under DC 6025. Hence, to establish entitlement to an increase the evidence must show it is warranted under alternate criteria, or on an extraschedular basis.

Under DC 6018, active conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is rated as 10 percent disabling, and a schedular evaluation of greater than 10 percent is not available. Id. This diagnostic code does not provide for a higher schedular rating for the Veteran's service-connected disability. 

A review of the remaining diagnostic codes for diseases of the eye does not reflect that they would provide for higher ratings for the Veteran's service-connected disability. While there are some diagnostic codes that provide for higher ratings than a 20 percent rating, the record does not reflect that any of these codes would be for application in the Veteran's case. Higher ratings are available for various eye disabilities or unhealed eye injury which have resulted in incapacitating episodes (DCs 6000-6009), tuberculosis of the eye (DC 6010), angle-closure glaucoma (DC 6012), malignant neoplasms of the eyeball only (DC 6014), trachomatous conjunctivitis (DC 6017), or aphakia or dislocation of the crystalline lens (DC 6029). These other disabilities have not been shown to be related to the Veteran's service-connected disability.

Specifically, the December 2013 VA examiner opined that it was at least as likely as not that the Veteran's current dry eye syndrome with associated conjunctivitis was related to service. Although he noted that the Veteran had bilateral nonproliferative diabetic retinopathy and clinically significant macular edema, he specifically noted that they were unrelated to the Veteran's dry eye syndrome. Additionally, the VA examiner stated that the Veteran's bilateral pinguecula were not caused by or related to his dry eye syndrome but more likely than not were contributing to the symptoms of ocular dryness. 

The December 2013 VA examination noted complaints by the Veteran of experiencing bilateral ocular dryness since the 1980s. He reported the use of artificial tears when needed. The Veteran reported that he had never had an injury to either eye. The VA examiner noted no visual field defect. His conjunctivitis was described as nontrachomatous. Although bilateral pinguecula was noted, the VA examiner stated that there was no resulting decrease in visual acuity or other visual impairment. 

The Veteran underwent an additional VA examination in June 2015. The Veteran reported the use of Restasis but said it had become too expensive. He reported using artificial tears about six times a day and a gel at night. The Veteran reported using cold compresses to help with the burning and stinging. He stated that because of his work demands, including more computer work, his condition is worsening and he has to rely on drops more frequently. The VA examiner noted no visual field defect. It was noted that the Veteran had pinguecula but it resulted in no decrease in visual acuity or other visual impairment. There was no scarring or disfigurement attributable to any eye condition and no incapacitating episodes attributable to any eye condition. The VA examiner noted that based on his clinical findings he would rate the Veteran's eye condition as mild and there was no corneal involvement at this time. He stated that although the Veteran continues to suffer from bilateral nonproliferative diabetic retinopathy, this is unrelated to the claimed condition. Moreover, the examiner stated that while the Veteran had bilateral pinguecula, it was not a result of the dry eye syndrome. 

A review of the evidence reflects that the Veteran's bilateral dry eye syndrome with associated conjunctivitis has been appropriately rated under DC 6025 for disorders of the lacrimal apparatus. While additional eye issues have been identified, the evidence does not indicate they are related in any way to his service-connected bilateral dry eye syndrome with associated conjunctivitis, and thus an increased rating under any other potential diagnostic code is not warranted. 

Further, a rating in excess of 20 percent is not warranted, as the only diagnostic codes referable to the eyes with schedular ratings of greater than 20 percent are not applicable for the reasons discussed above.

In sum, the Board concludes that the Veteran's bilateral dry eye syndrome with associated conjunctivitis has been 20 percent disabling throughout the entire rating period on appeal, and a rating in excess of this is not warranted. All evidence has been considered, and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In so finding, the Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral dry eye syndrome with associated conjunctivitis. As discussed above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Board finds that the schedular rating criteria used to rate the Veteran's service-connected eye disability, as set forth in detail above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of the presence of a disorder of the lacrimal apparatus. Thus, the demonstrated manifestations-namely, dry eyes-are contemplated by the provisions of the rating schedule. As the Veteran's disability picture is contemplated by the rating schedule, the assigned 20 percent schedular evaluation is adequate. For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral dry eye syndrome with associated conjunctivitis, and referral for consideration of an extraschedular evaluation is therefore not warranted.

Left Orchiopexy with Testalgia 

The Veteran's service-connected left orchiopexy with testalgia is rated as 10 percent disabling based on DC 7599-7525, throughout the period on appeal. 38 C.F.R. §4.115b, DC 7525. In this instance, the hyphenated diagnostic code indicates that the Veteran's left orchiopexy with testalgia, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under DC 7525, regarding chronic epididymo-orchitis. Id.

Pursuant to DC 7525, chronic epididymo-orchitis is to be rated under the rating criteria for a urinary tract infection. See id.; see also 38 C.F.R. § 4.115a. Under the relevant criteria, a 10 percent disability rating is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management. A 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. Finally, poor renal function is to be evaluated under the relevant rating criteria for renal dysfunction. 38 C.F.R. § 4.115a.

During the period on appeal, the Veteran underwent a VA examination in December 2013. See Virtual VA file. The VA examiner noted that the Veteran had undergone a prophylactic orchiopexy on the left in 1982. The VA examiner noted that the Veteran had sought treatment in October 2010 for chronic scrotal pain, mostly on the left, which was relieved with scrotal elevation. A small varicocele had been noted on ultrasound. The Veteran reported that he generally wears an athletic supporter for comfort and sleeps with a towel to support the scrotum. The Veteran denied any additional treatment. It was noted that the Veteran did not have a voiding dysfunction and did not have a history of recurrent symptomatic urinary tract or kidney infections. The examiner stated that the Veteran's left testicle was normal size and texture, but diffusely tender. There were no benign or malignant neoplasms or metastases observed.

The Veteran underwent an additional examination in June 2015. See Virtual VA file. The Veteran reported that he wears scrotal support, and had missed a few days of work due to bilateral scrotal pains. The Veteran reported using Aleve, as needed, for pain. The VA examiner noted no renal dysfunction due to his disability. A voiding dysfunction was noted, but it did not require the wearing of absorbent material. Moreover, the VA examiner stated that this was etiologically related to a bladder condition; the Board notes that the Veteran is not service-connected for a bladder condition. The VA examiner noted no benign or malignant neoplasm or metastases. 

A review of the records does not reflect that the Veteran's service-connected left orchiopexy with testalgia has manifested in recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. Additionally, poor renal function has not been demonstrated. 

Following a thorough review of the evidence of record, including as discussed above, the Board finds that the Veteran's service-connected left orchiopexy with testalgia has not resulted in recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management at any time during the pendency of the appeal. 38 C.F.R. §§ 4.115a-b, DC 7525. As such, the preponderance of evidence weighs against the Veteran's claim to entitlement to a disability rating in excess of 10 percent for service-connected left orchiopexy with testalgia, for the entire period on appeal.

In assessing the severity of the Veteran's service-connected left orchiopexy with testalgia, the Board has considered the Veteran's reported symptoms of pain. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as discussed above, the criteria needed to support a higher initial disability rating require findings such as recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management. Additionally, a higher rating under renal dysfunction is not warranted as renal dysfunction has not been demonstrated. As such, the Veteran's lay assertions are not considered more persuasive than the more specific, objective medical findings recorded on numerous occasions and assessed by medical professionals which, as indicated above, do not support the assignment of a disability rating in excess of 10 percent pursuant to DC 7525 at any time during the appeal period.

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for any claim involving the loss, or loss of use, of one or more creative organs. In this case, the Veteran is already in receipt of SMC for his service-connected erectile dysfunction. 

For these issues, after a thorough review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appeal for a disability rating in excess of 10 percent for left orchiopexy with testalgia, for the entire period on appeal. As such, there is no reasonable doubt to be resolved, and the appeal must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Right Orchiectomy for Testicular Torsion 

The Veteran is currently in receipt of a 10 percent disability rating for his right orchiectomy for testicular torsion under DCs 7599-7524.

Disabilities of the testis are rated based on atrophy (under DC 7523) or removal (DC 7524). DC 7523 provides a noncompensable rating for complete atrophy of one testicle and a maximum 20 percent rating when there is complete atrophy in both testes. 38 C.F.R. § 4.115b. DC 7524 provides a noncompensable rating for removal of one testicle and a maximum 30 percent rating for removal of both testes. Id. Since the Veteran's right testicle has been removed, DC 7523 is not applicable.

The Veteran underwent a VA examination in December 2013. The examiner noted that in 1982 the Veteran underwent a right orchiectomy. The Veteran reported chronic scrotal pain, mostly on the left, relieved with scrotal elevation. It was noted that the Veteran's right testicle had been removed due to torsion. No voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections were noted. The examiner noted that although the right testicle was absent, it was still tender in the distal remaining vas deferens. 

The Veteran underwent an additional examination in June 2015. The Veteran continued to complain of pain in the right scrotal area. It was noted that his right testicle had been removed for torsion. A voiding dysfunction was noted but found to be related to a nonservice-connected bladder disability. 

Based on a review of the complete evidence of record, which reveals that the Veteran has not undergone removal of both testes, the Board concludes that a higher rating for right orchiectomy for testicular torsion under DC 7524 is not warranted. A note under DC 7524 indicates that in cases of removal of one testis as a result of service, with absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss. This in inapplicable to the current case, as the Veteran is service-connected for both testes.

The Board notes that typically the Veteran would only be warranted a noncompensable rating for his disability under DC 7524 for removal of one testis. However, he has been in receipt of a 10 percent disability rating since February 1989 for his right orchiectomy for testicular torsion. The Board notes that this 10 percent rating was awarded based on the continued pain that the Veteran experiences. The Board will not disturb this rating as it has been in effect for over twenty years. 38 C.F.R. § 3.951 (2016).

The Board also has considered whether referral for evaluation for an extraschedular rating is indicated. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115. Here, however, there is nothing in the record to suggest, at any time during the period on appeal, that the Veteran's right orchiectomy for testicular torsion has involved factors such as marked interference with employability or frequent hospitalizations so as to render the schedular criteria inadequate and warrant referral for extraschedular consideration. As noted above, although the Veteran has consistently reported experiencing some discomfort following his right orchiectomy, he himself admitted to both VA examiners that his symptoms do not cause any limits on his daily or occupational activities. Thus, the Board concludes that the Veteran's symptoms are already contemplated in the schedular criteria, including the special monthly compensation he was separately awarded for loss of use of a creative organ. Consequently, the Board finds that referral for extraschedular consideration is not warranted.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to rating in excess of 10 percent for right orchiectomy for testicular torsion. As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Other Considerations 

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted. The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology. The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc). However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings. As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary. 

Finally, the Veteran has not argued, and the record does not remotely suggest, that his service-connected erectile dysfunction, bilateral dry eye syndrome with associated conjunctivitis, or left orchiopexy with testalgia and right orchiectomy for testicular torsion prevents him from gainful employment. Rather, the Veteran is currently employed. See June 2015 VA Eye Examination. Consequently the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

As a timely substantive appeal was not filed with regard to an April 2009 rating decision, the appeal of the claims for entitlement to an increased rating for chondromalacia patella of the right knee, status post surgeries; osteoarthritis of the right knee and entitlement to an increased rating claim for chondromalacia patella of the left knee stemming from this rating decision is dismissed.

As a timely substantive appeal was not filed with regard to a December 2009 rating decision, the appeal of the claim for entitlement to an increased rating for chronic sinusitis stemming from this rating decision is dismissed.

An effective date prior to March 9, 1992 for the grant of service connection for left orchiopexy with testalgia is denied. 

Service connection for an impaired immune disability, to include as secondary to contaminated water at Camp Lejeune, is denied. 

Service connection for a liver disability, to include as secondary to contaminated water at Camp Lejeune, is denied.

A compensable rating for erectile dysfunction associated with right orchiectomy for testicular torsion is denied. 

A rating in excess of 20 percent for bilateral dry eye syndrome with associated conjunctivitis is denied. 

Service connection for GERD is denied. 

Service connection for hemorrhoids is denied.

Service connection for IBS is denied. 

Service connection for diverticulitis is denied.

A rating in excess of 10 percent for left orchiopexy with testalgia is denied. 

A rating in excess of 10 percent for right orchiectomy for testicular torsion is denied. 


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims for entitlement to service connection for diabetes mellitus, to include as due to contaminated water at Camp Lejeune. Additional development is also necessary with respect to earlier effective date claims for the grant of service connection for allergic rhinitis and headaches; claims for entitlement to service connection for kidney disability, chronic cough, bronchitis, a low back disability, a right ankle disability, and arthritis; and claims for entitlement to increased ratings for calluses with mild bunion deformity of the right and left great toes, status post fracture right wrist, chondromalacia patella of the right knee, and chondromalacia patella of the left knee.  

Diabetes Mellitus-The Veteran claims that he suffers from diabetes mellitus caused by contaminated water at Camp Lejeune. Service personnel records confirm that the Veteran was stationed at Camp Lejeune. The Veteran additionally asserts that his diabetes mellitus is secondary to his service-connected knee disabilities. A VA examination has not been provided to the Veteran, and the Board finds one is necessary to adjudicate his claim. 

Kidney Disability-A June 2014 VA examiner noted that the Veteran's diabetes mellitus was more likely a potential cause of his chronic kidney disease. As the Veteran's claim for diabetes mellitus is being remanded, adjudication of his service connection claim for a kidney disability would be premature at this juncture. The Board finds the issue of entitlement to service connection for his kidney disability is inextricably intertwined with his service connection claim for diabetes mellitus. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Chronic Cough, Bronchitis, Low Back, and Right Ankle-The Veteran asserts that he suffers from chronic cough and bronchitis disabilities, to include as secondary to his service-connected chronic sinusitis and/or allergic rhinitis. He additionally asserts that he suffers from a low back disability, to include as secondary to service-connected right and left knee disabilities and/or service-connected calluses with mild bunion deformities of the right and left great toes. He also asserts that he suffers from a right ankle disability, to include as secondary to his service-connected right and left knee and foot disabilities.  

In June 2016, the Veteran underwent a VA examination that addressed his chronic cough and bronchitis, low back, and right ankle. These examinations are not adequate. Specifically, although the June 2016 VA examiner concluded that the Veteran's bronchitis and chronic cough were less likely than not proximately due to or the result of the Veteran's service-connected disabilities, the examiner did not discuss whether the Veteran's service-connected sinusitis and/or rhinitis aggravated (worsened) his chronic cough and/or bronchitis. 38 C.F.R. § 3.310(b). Additionally, although the June 2016 VA examiner concluded that the Veteran's low back disorder was less likely than not proximately due to or the result of the Veteran's service-connected disabilities, the examiner did not discuss whether the Veteran's service-connected right and/or left knee disabilities and/or calluses with mild bunion deformities of the right and/or left great toes aggravated (worsened) his lower back disorder. 38 C.F.R. § 3.310(b). Additionally, although the June 2016 VA examiner concluded that the Veteran's right ankle was less likely than not proximately due to or the result of his service-connected knee or foot disabilities, the examiner did not discuss whether the Veteran's service-connected right and/or left knee and/or foot disabilities aggravated (worsened) his right ankle disorder. 38 C.F.R. § 3.310(b). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues. Additionally, it is unclear from the record whether the Veteran has a separately diagnosed disability manifested by a cough, separate from his bronchitis. The addendum opinion should also provide clarification as to this matter.

Increased Ratings-Calluses with Mild Bunion Deformities of the Right and Left Great Toes- The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA. Specifically, the RO must be afforded the opportunity to review the recently-submitted VA foot examination completed in July 2016 (following the most recent May 2016 statement of the case addressing the issues of mild bunion deformities of the right and left great toes). Significantly, waiver of this additional document has not been provided. See 38 C.F.R. §§ 19.31, 20.1304 (2016). The Board notes that the appellant is unrepresented in his claims. 

Without a written waiver of initial RO consideration of the additional evidence, the appellant's claims must be returned to the agency of original jurisdiction (AOJ) for readjudication. See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Increased Ratings- Right Wrist, Right Knee, Left Knee-The most recent VA examination of the Veteran's right wrist was conducted in October 2015 and of his knees was conducted in December 2015. Significantly, pursuant to 38 C.F.R. § 4.59, the right wrist, right knee, and left knee were not tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016). Therefore, the Veteran's increased rating claims should be remanded for new VA examinations. 

Service Connection for Arthritis-The Veteran maintains that his arthritis is related to his service-connected right and left knee, right wrist, and right and left foot disabilities. The Board notes that his increased rating claims for his right and left knee, right wrist, and right and left foot disabilities are being remanded for further development. These claims are inextricably intertwined with the Veteran's service connection claim for arthritis. Therefore, the Board will not issue a decision on his claim for service connection for arthritis at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). It is further unclear at this juncture whether the Veteran has a disability manifested by arthritis that is a separate disability from his already service-connected knee, right wrist, and foot disabilities.

Earlier Effective Date for the Grant of Service Connection for Allergic Rhinitis and Headaches; Entitlement to Service Connection for Deviated Septum, Hypertension, and Jones Fractures Right Foot/Toes-A December 2016 rating decision granted service connection for allergic rhinitis; a 30 percent disability evaluation was granted effective October 26, 2016. Also in that rating decision, service connection for headaches was granted, with a 30 percent disability evaluation effective October 26, 2016. Finally, in the December 2016 rating decision, service connection claims for a deviated septum, hypertension and a Jones fracture of the right foot/toes were denied. In a January 2017 statement, the Veteran expressed disagreement with the effective dates assigned for his allergic rhinitis and headaches, and for the denial of service connection for a deviated septum, hypertension, and a Jones fracture of the right foot/toes in the December 2016 decision.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC). See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any diabetes mellitus. The claims file and a copy of this Remand must be reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine:

a. Whether any diabetes mellitus is at least as likely as not (i.e. a 50 percent probability or greater) caused by, or otherwise related to service, to include exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina.

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is caused by his service-connected chondromalacia patella of the right knee, status post surgeries; osteoarthritis of the right knee, and/or chondromalacia patella of the left knee.  

c. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is aggravated by his service-connected chondromalacia patella of the right knee, status post surgeries; osteoarthritis of the right knee, and/or chondromalacia patella of the left knee. 

If the Veteran's diabetes mellitus is found to be related to service or to service-connected disability, the VA examiner is asked to additionally opine on the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's kidney disability is caused by his diabetes mellitus. 

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's kidney disability is aggravated by his diabetes mellitus. 
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion(s) offered must be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2. Forward the Veteran's claims folder to an examiner to provide addendum opinions regarding the Veteran's chronic cough, bronchitis, low back, and right ankle claims. The examiner is requested to review the claims folder, to include this remand. 

a. Chronic Cough- Following review of the claims file the examiner must provide opinions on the following: 

Does the Veteran have a disability manifested by a chronic cough, separate from his bronchitis?

If the Veteran has a separate chronic cough disability:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic cough had its onset during active service or is otherwise causally related to his service. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic cough disability is caused by his service-connected chronic sinusitis and/or allergic rhinitis.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic cough disability is aggravated by his service-connected chronic sinusitis and/or allergic rhinitis. 

b. Bronchitis- Following review of the claims file the examiner must provide opinions on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bronchitis had its onset during active service or is otherwise causally related to his service. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bronchitis is caused by his service-connected chronic sinusitis and/or allergic rhinitis.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bronchitis is aggravated by his service-connected chronic sinusitis and/or allergic rhinitis. 
 
d. Low Back- Following review of the claims file the examiner must provide opinions on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disorder had its onset during active service or is otherwise causally related to his service. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is caused by his service-connected right and/or left knee disabilities.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is aggravated by his service-connected right and/or left knee disabilities. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is caused by his service-connected calluses with mild bunion deformities of the right and/or left great toes.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is aggravated by his service-connected calluses with mild bunion deformities of the right and/or left great toes. 

e. Right Ankle- Following review of the claims file the examiner must provide opinions on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disorder had its onset during the Veteran's active service or is otherwise causally related to his service. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is caused by his service-connected right and/or left knee disabilities.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is aggravated by his service-connected right and/or left knee disabilities. 
 
Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is caused by his service-connected calluses with mild bunion deformities of the right and/or left great toes.  

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is aggravated by his service-connected calluses with mild bunion deformities of the right and/or left great toes. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Schedule the Veteran for VA examinations to ascertain and evaluate the current level of severity of his right wrist, right knee and left knee disabilities. The claims file should be made available to the examiner. The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria. 

With regard to the right wrist, right knee and left knee disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joints.

The examiner is additionally asked to comment as to whether the Veteran has a disability manifested by arthritis separate from his already service-connected 
right and left knees, right wrist, and feet disabilities.

If the Veteran has a separate arthritis disability, the VA examiner is asked to opine:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's arthritis had its onset during the Veteran's active service or is otherwise causally related to his service. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's arthritis is caused by his service-connected right or left knee, right or left foot, or right wrist disorder. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's arthritis is aggravated by his service-connected right or left knee, right or left foot, or right wrist disorder. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4. This is a highly complex case. The RO/AMC should review the case in detail.

After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated (to include reviewing the July 2016 VA foot examination as it pertains to his increased rating claims for his bilateral foot disabilities). If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

5. A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to effective dates prior to October 26, 2016 for the grant of service connection for allergic rhinitis associated with chronic sinusitis and for the grant of service connection for headaches, and on the issues of entitlement to service connection for a deviated septum, hypertension, and for a Jones fractures of the right foot/toes must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


